Citation Nr: 1433034	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  03-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability of the eyes, claimed to be the result of Department of Veterans Affairs medical treatment in March 1960.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability of the skin, claimed to be the result of Department of Veterans Affairs medical treatment in March 1960.


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1951 to May 1952.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of these appeals has since been transferred to the RO in Waco, Texas.

In June 2006 the Veteran testified before a Veterans Law Judge (VLJ) who has since retired.  These issues were not before the Board at the June 2006 hearing, but instead were referred to the RO for initial processing based on the Veteran's testimony.  However, as VA regulations require that the VLJ who conducted the hearing must participate in any decision made on appeal, the Veteran was offered a new hearing before a new VLJ in a May 2014 letter.  The letter noted that if no response was received within 30 days the Board would assume the Veteran did not want another hearing and proceed accordingly.  The Veteran did not respond to the hearing clarification letter, and as such the Board will continue to adjudicate this appeal.

This issue was previously before the Board on several occasions.  Most recently, these issues were remanded by the Board for further development in April 2012.  Specifically, the Board requested the Veteran be advised to provide the VA with the specific symptoms she was claiming as an additional disability.  The Board finds this requested actions was completed, and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

In a January 2013 written statement the Veteran alleged the use of Viomycin Sulfate during VA medical treatment in March 1960 also caused her breast cancer.  Although this issue was raised by the Veteran, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to benefits under 38 U.S.C.A. § 1151 for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current additional skin disability as a result of her VA medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a skin disorder as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking benefits for a skin disability under 38 U.S.C.A. § 1151.  She asserts that while she was treated for tuberculosis (TB) at the VA Medical facility in Ashville, North Carolina she was given a shot of viomycin.  However, during this shot the needle separated and the liquid medication splashed on her skin and eyes.  As a result, she claims current eye and back disorders.

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and, in relevant part, was caused by medical care furnished to the Veteran by the VA.  The proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of the fault on the part of the VA, or an event not reasonably foreseeable.

The first element of a claim under 38 U.S.C.A. § 1151 is whether the Veteran has an additional disability as a result of VA care or treatment.  See 38 C.F.R. § 3.361.  As will be discussed below, the Board finds the Veteran does not have an additional skin disability that is a result of her VA care or treatment in March 1960.  

The medical evidence does establish the Veteran has a current skin disability, including statis dermatitis on her legs, seborrheac dermatitis on her scalp, and actinic keratosis on her back and chest.  However, the evidence does not establish any of these current skin disabilities are related to her VA treatment in March 1960.

The medical records from the March 1960 treatment in question reflect that while a nurse was giving the Veteran an injection of Viomycin to treat her tuberculosis, the syringe separated from the needle and the medication splashed over a large area, including the Veteran's eyes.  The nurse indicated the Veteran did not complain of any pain at the time, however her eye was washed with a boric acid solution.

The Veteran has asserted that she developed a skin condition following her exposure to Viomycin in March 1960.  As a lay person, the Veteran is considered to be competent to report what comes to her through her senses, such as any dryness or itchiness associated with a skin condition.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, her statements regarding development of a skin condition have been considered.

The Veteran has also submitted internet articles regarding the potential adverse effects of Viomycin, including "itching or swollen skin rash."  Therefore, a skin disorder may be an associated side effect of Viomycin.

However, in this case, the medical evidence does not reflect the Veteran developed any skin condition for several years after the March 1960 exposure.   The Veteran did not seek any medical treatment for a skin condition shortly after her exposure to Viomycin.  Instead, in a December 1970 general VA examination the examiner noted the Veteran did not have any skin diseases or ulcerations.  In subsequent medical treatment records her skin was consistently noted to be in normal condition.  For example, during a July 1998 private emergency room visit her skin was noted to be unremarkable.

Therefore, although in the process of seeking benefits the Veteran has asserted that she experienced a skin condition since her March 1960 exposure to Viomycin, contemporaneous medical records, including her statements, do not reflect she experienced any skin disorder for several decades after her exposure.  Therefore, her statements denying any skin disorder during the course of medical treatment are more probative, and provide evidence against her appeal.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

The Veteran began receiving dermatology treatment in the early 2000s.  For example, in August 2003 she sought treatment for scaly skin on her forehead and scalp.    The physician diagnosed the Veteran with seborrheac dermatitis and actinic keratosis.  She continued to seek treatment for her conditions throughout the period on appeal.  However, her treating dermatologists did not relate her current skin disorders to her exposure to Viomycin in March 1960.

In February 2014, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  He opined she currently had the following skins diseases, statis dermatitis on legs, seborrheac dermatitis on scalp, and actinic keratosis on back and chest, all since approximately 2008.  He also noted the Veteran's statements that she experienced a rash on her neck, back, and legs since a few weeks after her March 1960 treatment at a VA medical facility for pulmonary TB.

However, the examiner noted the Veteran did not make any complaints of skin rash during her TB treatment with Viomycin or other TB medications.  He stated that while medical literature reflects that allergic skin reaction is a potential side effect of  Viomycin, the associated allergic reaction generally disappears promptly once the medication is stopped.  Therefore, he opined the Veteran's current skin conditions are less likely than not rashes due to an allergic reaction to her Viomycin exposure.

Because the examiner was familiar with the Veteran's medical history and provided a clear rationale for his opinion, his negative nexus opinion provides probative evidence against the Veteran's appeal.

Based on all the foregoing, the Board finds that the Veteran's current skin disorders were not caused by VA medical treatment in March 1960.  Although the Veteran was exposed to Viomycin, and a skin condition is a possible side effect, the evidence does not establish the Veteran developed any skin disorder for several decades after her exposure.  Additionally, medical records do not otherwise relate her current skin disabilities to her March 1960 exposure.  Finally, the VA examiner opined the Veteran's current skin conditions were not caused by her Viomycin exposure.  Therefore, the evidence does not establish her current skin disabilities are a result of VA medical care or treatment.  

Because the first element of a successful 38 U.S.C.A. § 1151 claim has not been met, the Veteran's appeal is denied.



Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  In a September 2011 letter the Veteran was informed of the requirements for a successful claim under § 1151.  Although this notice was not provided prior to the initial adjudication of this matter, the Veteran was given ample time to respond, and the appeal was readjudicated following proper notice.  Therefore, any defect concerning the timing of the notice was harmless error.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  As discussed above, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined. 

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her disability.  Furthermore, the Veteran has not voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

	
ORDER

Compensation under 38 U.S.C.A. § 1151 for a skin disability is denied.


REMAND

The Veteran is also seeking benefits for a disability of the eyes under 38 U.S.C.A. § 1151.  As will be discussed, this issue requires remand for additional development.

The Veteran was provided with an eye examination in February 2014.  The examiner noted the Veteran was diagnosed with senile cataracts since 2009, primary open angle glaucoma since 2009, and legally blind since February 2010.  He did not note any other eye disorders.

However, the report from a December 1970 VA examination reflects the Veteran was diagnosed with presbyopia and pinguecula, both of which she asserted began approximately ten years earlier.  Therefore, remand is required in order for the examiner to address these additionally diagnosed eye disabilities in an addendum opinion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the full claims file to the February 2014 examiner, if available.  If the same examiner is no longer available, obtain an addendum opinion from a similarly qualified medical professional. 

The complete claims file must be made available to the examiner for review, and a complete rationale should be provided for any opinion expressed.  Consistent with the factual and medical history the examiner should provide an opinion as to the following question:  

Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed eye disorders were caused by the Veteran's VA treatment in March 1960, which included having Viomycin Sulfate splashed in her eye?  In answering this question the VA examiner should specifically address the report of the December 1970 VA eye examination diagnosing presbyopia and pinguecula.

2.  After completing all of the foregoing, readjudicate the appeal.  If the appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


